DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 7, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0022386 to Gozani et al., hereinafter Gozani.
Regarding claim 1, Gozani teaches an information processing device (Fig 4) comprising: a control unit configured to control the information processing device (processor 515); and a storage device (para 0180), wherein the control unit comprises a storage processing unit configured to acquire behavior information indicating a content of a behavior of a user of an electrical treatment device (para 0062-
Regarding claim 3, Gozani further teaches wherein the behavior of the user further includes an action of the user itself (para 0120), and the behavior information comprises (i) a type of the action of the user (para 0144: Table 1) and (ii) an amount of time or the number of times the action is performed (para 0193).
Regarding claim 5, Gozani teaches an electrical treatment device (Fig 4) comprising: a control unit configured to control the electrical treatment device (processor 515); and a storage device (para 0180) including a correspondence table storing a plurality of behavior tendencies of a user in one-to-one 
Regarding claim 7, Gozani teaches a system (Fig 4) comprising: an information processing device (TENS device 100); and an electrical treatment device that communicates with the information processing device (stimulator portion of TENS device 110), wherein the information processing device comprises (i) a control unit configured to control the information processing device (processor 515) and (ii) a storage device (para 0180) including a correspondence table storing a plurality of behavior tendencies of a user in one-to-one correspondence with a plurality of parameters for specifying a respective current waveform of a respective treatment program (para 00144: Table 1), the control unit comprises a tendency determination unit  (para 0160; Fig 7) configured to determine the behavior tendency of the user on the basis of behavior information indicating a content of a behavior of the user stored in the storage device (para 0062-0068; 0179-0181), wherein the behavior of the user includes an operation by the user to the electrical treatment device (para 0019, 0120), and the behavior information comprises (i) a type of treatment mode specified by the operation (para 0144) and (ii) an amount of time the treatment mode has been performed or the number of times the treatment mode has been specified by the user (para 0193), the control unit further comprises a program determination unit configured to determine the treatment program for causing the electrical treatment device to perform a treatment content corresponding to-4-Application No. 16/563,297 the behavior tendency of the user (para 0062-0068; 0179-0181), the treatment program being determined with reference to the correspondence table (para 0144-0145), and a transmission unit configured to transmit information of the treatment program determined to the electrical treatment device (para 0105), and the electrical treatment device comprises a current generation unit configured to generate a current to be output to a body according to the treatment program (para 0113; Fig 4: stimulator) via an electrode configured to come into contact with a surface of skin of the body (Fig 4: electrodes 420, 432, in contact with stratum corneum 430).
Regarding claim 9, Gozani teaches a non-transitory computer readable medium storing a program for causing a computer to execute an information processing method (para 0130), wherein the information processing method comprises acquiring behavior information indicating a content of a behavior of a user of an electrical treatment device (para 0062-0068, 0180) and storing the behavior information in a storage device (para 0180, 0187), wherein the behavior of the user includes an operation by the user to the electrical treatment device (para 0019, 0120), and the behavior information comprises (i) a type of treatment mode specified by the operation (para 0144) and (ii) an amount of time the treatment mode has been performed or the number of times the treatment mode has been specified by the user (para 0193), and storing in a correspondence table of the storage device a plurality of behavior tendencies of the user in one-to-one correspondence with a plurality of parameters for specifying a respective current waveform of a respective treatment program (para 00144: Table 1), the information processing method further comprises determining the behavior tendency of the user on the basis of the behavior information stored in the storage device (para 0160; Fig 7), and determining the treatment program for causing the electrical treatment device to perform a treatment content corresponding to the behavior tendency (para 0062-0068; 0179-0181), the treatment-5-Application No. 16/563,297 program being determined with reference to the correspondence table (para 0144-0145), and the electrical treatment device comprises a current generation unit configured to generate a current to be output to a body according to the treatment program (para 0113; Fig 4: stimulator) via an electrode configured to come into contact with a surface of skin of the body (Fig 4: electrodes 420, 432, in contact with stratum corneum 430).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792